Title: Washington’s Memoranda on Indian Affairs, 1789
From: Washington, George
To: 


          
            [1789]
          
          Extracted from the Report of the Proceedingsof the Commissioners, appointed to Treatwith the Southern Indians.Cherokees
          In a talk sent by Bennet Bellew & Nohtowaky on the 13th of Septr from Savannah, the Cherokees were informed by the Commissioners, that the peculiar circumstances of No. Carolina, with respect to the Union, prevented a full communication of Sentiments at that time; but that the Government of the United States were not unmindful of the terms agreed to by the Treaty of Hopewell, & would take every wise measure to carry it into effect; and to convince them of their disposition to be friendly and to do them Justice, as soon as the difficulties which

at present existed were removed. They Approved of the truce entered into on the 16th of June, and that by this truce a Treaty had been stipulated to be held as soon as possible—Exhorting them to be strictly attentive to the observance thereof, which they confirm; and had enjoined on the frontier Inhabitants of No. Carolina to abide by.
          Chickasaws—and—Choctaws
          Were informed at the same time—of the strong friendship of the United States. and of the hope that the Peace which had been made with them at Hopewell on the Keowee on the 10th of Jany 1786 will last forever. Of the recovering & growing State of the U. States since the War—of their New form of Government—and increase of population. Of their friendly dispositions towards the red men, & determination to do them Justice—approvg of their conduct since the treaty of Hopewell & hopg that they are satisfied with ours. Expect the same open and friendly part will always be observed—assurg them that their interests will always be near our hearts—and that in conformity to the 8th article of the Treaty with them, the United States will, as soon as the circumstances may conveniently admit, take measures for extending more fully to them the benefits and comforts arising from a well regulated, & mutually advantas trade.
          Treaty—with the—Creeks
          The 2d Article proposes the following boundary—viz.—“from where the former line strikes the River Savannah, thence up the said River to a place on the most Northern branch of the same, commonly called the Keowee, where a No. East line to be drawn from the Top of the Occunna Mountain shall intersect, thence along the said line in a South West direction to Tugaloe River, thence to the top of the Currahee Mountain, thence to the head of the most Southern branch of the Oconee River (that is to say the River Apalachy) including all the Water⟨s⟩ of the same, thence down the said River to the confluence of the Okmulgy, thence on a So. Wt direction to the most Southern part of the River Saint Mary, thence down the said River to the old Line.”
          By the 3d article the Remaining Territory of the Creek Nation was to be solemnly guaranteed to them by the Union—and secured by a line of Posts if necessary.
          Article 4th requires that all the Towns & Tribes of this Nation within the limits of the United States; shall acknowledge them
          
          selves to be under the protection of them and no other Sovereign whosoever—also that they will not treat with any State, or with Individuals of any State.
          Article 5th authorises the Creeks to punish any Settlers on the Guaranteed Lands as they will be put out of the protection of the United States.
          Article 6th—Stipulates a free trade between the United States & the Creek Nation—and gives to the latter a secure Post at Brands bluff on the Altamaha, or any other place—and if necessary to protect it by a Company of regular Soldiers. The number of arms, & quantity of Ammunition to be limited to their actual wants.
          Article 7th—respects the regulation of the Trade and prevention of abuses.
          Article 8th compels the surrender of any Indian who shall commit a Robbery or Murder, or other Capitol offence, on any Citizen of the U. States; that he or they may be punished according to the Laws of the said States in like manner; as a Citizen thereof would be.
          Article 9th Provides for the punishment of a Citizen of the United States, who shall be guilty of like Crimes against an Indian—⟨this⟩ is to be by the Laws of the United States—and in the presence of some of the Creeks, if any will attend.
          Article 10th No punishment to be inflicted on the innocent under the idea of retaliation.
          Article 11th Property to be restored—and all Prisoners to be set at liberty.
          Article 12th Notice of any hostile Intentions of any tribe, or person whosoever, against the Peace, Trade and interest of the United States, is to be given.
          Article 13th All animosities for past grievances shall henceforth cease, and the contracting Parties will carry the foregoing treaty into full effect.
          The first article of this proposed treaty only declared that there should be perpetual Peace between the Citizen⟨s⟩ of the United States, and all the Towns, Tribes and Individuals of the Upper and lower Creeks.
          Objections by the Creeks
          That they are not entirely satisfied with all parts of the talk particularly with the proposed boundary as marked out. and

that it was McGillivray’s decision to let the matter stand as it was, for the present, The Chiefs should take care to prevent ev[er]y act of hostility or depredation on the part of the Warriors during the Winter, and until they heard farther from the Commissioners on the part of the United States.
          From this resolution, there was no departure on the part of McGillivray, but the Kings & Chief men in a speech made by the White Bird repeated the assurances of their endeavors to preserve Peace: & that if their people do not observe these orders, they shall be siezed and sent down to the Whites.
          McGillivray in his last communication—dated Ockmulgee 27th Sep. 1789—says that, in full & free conversation, which he had had with Colo. Humphreys he had signified his expectations “that ample & full justice should be given in restoring to the Indians the Incroachments complained of, in which the Oconee Lands were included”—but finding “that there was no such intention & that a restitution of territory hunting grds was not to be the basis of a Treaty of Peace between the two Nations, he had resolved to return home, referring the matter in full Peace till next Spring—We (the Creeks) sincerely desire a Peace, but cannot sacrafice much to obtain it.”
          McGillivray is called upon in a letter from the Commrs dated Septr 28th to attend in person, or by his Agent, or Agents, at Augusta the enquiry into the validity of former treaties—Is promised a safe-guard—and called upon in decided terms to prevent all Acts of hostilities against the Settlement of Cumberland River where Murders & Robberies have been committed by them tho’ they can have no pretence for doing it.
          State of Georgia
          The Governor of it, in answer to a request of the Comrs; among other information given, says “that the Lands between the Mountains and the old Ogeeche line, North of the Oconee, were ever equally claimed by the Cherokees and Creeks; and that by a Convention had before the Revolution, the Lands comprehended within the limits afterwards called the ceded Lands, & now Wilkes County, were ceded, at the same time, by the heads of the two Nations—That at the close of the War, these Nations were respectively called upon to make satisfaction for their alternate attacks during the progress of it—That both, having avowed their claim to the Lands in question, agreed to,

and signed Treaties of relinquishment the first, that is the Cherokees in the Spring and the latter in autumn of the year 1783.[”]
          General Pickens
          Was sent from Augusta with a second talk to the Cherokees exhorting them to be cautious in listening to bad men—and informing them of the promises of the Creeks to conduct themselves peaceably.
          Commissioners
          are decidedly of opinion that the failure of the Treaty at this time with the Creek Nation can be attributed only to their principal chief Mr McGillivray. 1st From the repeated declaration of the Kings-head men & warriors of their wishes to establish a permanent Peace. 2d from the proposed boundary being offered to the Great Council of the Nation only as the Basis of amicable Negotiation. 3d from the deception & precipitate retreat of McGillivray without stating his objections to the draught of a treaty either verbally or in writing. 4th From enquiries & his own declarations, that without obtaining a full equivalent for the Sacrafice he would not renounce the close connexion which he has formed with the Spanish government in the hour of distress—a connexion honourable & lucrative to himself, and advantageous to the Crk Nation.
          5th From his frequent Intimations that no Treaty could be formed unless a free & exclusive Port should be granted to him upon the Altamaha or the River St Mary. And 6th from the most positive refusal to acknowledge the Creek Nation to be within the limits, or under the Protection of the United States, although in express contradiction to a former letter written by him on the 5th of Septr 1785 to General Pickens.
          The Commissioners are moreover of Opinion that the Treaties of Augusta, Shoulderbone & Galphinston are valid, having been made in as formal & full a manner as Treaties with uncivilezed people usually are made and that the disputed lands were fairly purchased from the lower Creeks to whom of right they did belong as their hunting ground & for which a valuable consideration was given &
          Report
          That as Mr McGillivray and all the Chiefs &ca of the Creek Nation have given strong assurances in their talks, and by writing

that no farther Hostilities or depredations shall be committed on the part of their Nation (—none of Mr Gillivrays writings promise this longer than till the Spring)—and as the Govr of Georgia will issue a Proclamation enjoining the like on the People of that State—That all animosities with the Creek Nation should henceforth cease. That some person should be dispatched to the said Nation with the ultimate draught of a Treaty to establish perpetual Peace & Amity. That when such a draught of a Treaty shall be properly executed by the leading men of the Nation, all the presents intended for the Indians, and now in the State of Georgia should be distributed among them. That if the Indians shall refuse to execute such draught of a treaty. They humbly submit That the Arms of the Union should be called forth for the Protection of the People of Georgia, in the Peaceable & Just possession of their Lands; and in case the Creeks shall commit further Hostilities & depredations upon the Citizens of the United States that the Creek Nation ought to be deemed the Enemies of the U. States & punished accordingly.
          Defensive Measures
          A Line of Six posts ought to be established on the Frontiers of Georgia, and two at least to guard the Settlements upon the Cumberland River—The Posts to consist of one compleat Company of each, to be covered by works of sufficient strength to resist any sudden impressions of the Indians, and to serve as places of deposit if Magazines should hereafter be formed. To them also the exposed Inhabitants might, in cases of alarm resort. And it would shew how far this kind of Protection wd be adequate.
          Stations in Georgia
          Should be. one of the navigable Waters of St Mary. One at Beards bluff upon the Ultamaha. One at the Junction of the Oconee & Okmulgee. One at the Rock landing. One at the Middle trading path. And one at the upper Trading path. The two latter at such positions as will be found the most convenient to protect the Frontiers.
          Offensive—Plan
          If this becomes necessary they recommmend, in that case, the most vigorous and effectual operations by carrying the arms of the Union into the very heart of the Creek Country—The forces necessary on this occasion should consist of Five Regiments

of Infantry 700 Men to each Regiment: One Regiment of Cavalry of 500 Men—and a Corps of Artillery of 250 Men—the whole 4250. Two Regiments of Infantry be inlisted from the State of Georgia, So. & North Carolina—The Cavalry from the States of Virginia & Maryland, and the remainder of the forces from the other States indiscriminately.
          General Rendezvous
          From their best Intelligence, and from observation they think that Augusta ought to be the place. The Military and Quarter Masters Stores might be transported thither from Savannah by water in 15 days—A full supply of waggons can be obtained at no great distance from thence, and upon the Road towards the Ogichee which might bring with them a load of Corn or flour each.
          Routs
          From Augusta to the Creek Nation is a good one, little more than 200 miles to their first Towns, and about 300 miles to their western Settlements—Two other Routs present themselves; From Beards bluff to Flint River—distance about 150 Miles—and from Flint River to the Cowetas 70 more—From Bryants trading House on Saint Mary’s River to the Cowetas is nearly the same as from Beards-bluff.
          Navigation
          Is good from the Ocean to Beards-Bluff and to Bryants Trading house from either of them a tolerable good waggon Road may be had into the Creek Nation; Yet both of these Routs, particularly while the Boats shall be going up the River St Mary’s or the Altamaha would be attended with considerable embarrassment & Danger to the Troops from the Enemy; and the difficulties and long distance for the Waggons to reach Beards Bluff or Bryants Trading House would be almost insurmountable.
          Communications
          The Waters of the Mobile are Navigable for large Boats, the one branch 270 Miles from the Ocean, to the hiccory settlement where Mr McGillevray resides; and the Western branches about 320 Miles into the Choctaw & Chicasaw Countries & within 50 Miles of the great bent of the Tennesee. The Waters of the Apalachicola, particularly the Flint River & Catahuhee, and the

Waters of the Ultamaha particularly the Rivers Oconee & Okmulgee are navigable for Boats some hundred miles. From the Northern navigable Streams of these Rivers to the Southern navigable Waters of the Tennesee, there are no established Portages, but the Country is level; good Roads might easily be made, & the greatest distances not more than one hundd miles.
          Nature of the Country
          The Country of the lower Creeks and Siminolies is Level, Sandy & Piney; the Country of the upper Creeks much broken, with a good Soil and growth; farther to the Westward and even to the Missisipi the lands are rich & rather low & Marshy, abounding with good streams of water & excellent Timber, such as the Oak, hiccory, Bucks eye, Elm & large Gum &ca &ca.
          Numbers of the Indian Nations
          In the Creek Nation the Number of Warriors are estimated at 4,500—Armed pretty generally with good Rifles—get their Ammunition in presents from the Spaniards. The lower Creeks & Siminolies are about equal to the upper Creeks—the number of Siminolies less than that of the lower Creeks. Old men, women & Children are about 4 times the number of the Warriors. About 80 Towns in the whole, of very different magnitudes; about 45 of which are in the upper Country. The mother Towns have the principal direction in their National Affairs, that is to say, the War Towns in War—& the White Towns (wch have never been stained with blood and are towns of refuge) in peace—The Cherokee Warriors are supposed to amount to about 600—The Chicasaws to about 700—And the Choctaws to about 3000 and the old men women & Children in the Proportion abovementioned—The Cherokees & Chicasaws cultivate the ground more than other Indians & possess cattle proportionally in greater numbers—The Choctaws hunt only, are a brave & hardy people in the woods, but indolent to a great degree in the Woods—The Creeks are in a great Measure Hunters; however they cultivate some Indian Corn & Potatoes, possess Cattle & horses & a few Slaves & lately in some instances have introduced the Plow.
          Influencial Characters
          Mr Alexr McGillivray (a half breed) is the most influencial of all the Creeks—among the upper Creeks the White Lieutenant

has the ascendency, and in some respects is considered as the rival of McGillivray. The Mad Dog is next in authority. Among the lower Creeks the Hallowing King & the Cussitah King (the former commandg the War Towns, & the latter the white towns) the Tellessee King, the White bird King, the Tal King, The King of the Siminolies and the King of the Euchees are among the first.
          Government
          A kind of qualified Monarchy—In the Towns are head men who are respected & have authority in Peace & War—In Districts they have Kings as Chiefs and Warriors—the former have the Influence in time of Peace, and the latter in time of War—Upon all important occasions they meet in great Council and deliberate with freedom, particularly once a year, at the ceremony of the first fruit, called the Busking when they punish great Delinquents, regulate internal policy, and form plans for hunting or War the ensuing year.
          Hunting
          Of late years they are not rigidly confined to particular Districts for hunting, but are permitted to go in small parties throughout the whole Nation—yet pretty generally they find it convenient to keep within their respective divisions.
          Furs & Skins
          Bever, Otter, Mink, Fox, Squirrel & some others—Deer and other Skins—amounting annually to somewhat more than £10,000 Sterling—They are principally sold to the Indian Traders in the Nation and exported through the Spanish Settlements. The amount of the European Goods annually consumed is about £12,000 Sterling furnished principally by the House of which McGillivray is a Partner. These are the Exports & Imports of the Creek Nation.
          Ginsang
          Abounds in the Creek Country; but is not yet gathered in any considerable quantity.
          Connexion with the Spaniards
          Arises, it is supposed, principally in paying less duties upon Indian Goods imported than the Spaniards themselves pay—By a guarantee of their (the Creeks) Country—and by Military distinctions and presents to Mr McGillivray & other considerable Chiefs—yet it is not believed that they are warmly attached

to the Spaniards & would break with them if better terms were offered by the United States.
          Recommendation
          To preserve the attachment of the several Indian Nations bordering on the U. States, it appears expedient that some adequate means of supplying them with Goods & Ammunition at moderate prices should immediately be adopted and some uniform Plan of granting permits to those who may be employed in the Indian Commerce should be established by the Supreme Authority of the U. States—This would be a part of the duty imposed upon the Superintendant, Agent or Commissary of Indian Affairs in the Southern Department. The fees of office for Granting such permits ought to be moderate, & might be applied towards the payment of Salary. An expedient of this sort is highly necessary to prevent persons of bad character from defraudg the Indns—from making still more unfavourable impressions upon the inimical Tribes—and from Alienating the affections of the friendly Tribes from the United States. This Superintendant by going through the Indian Towns of all the differ[en]t Nations would be able to collect such information as might be extremely useful in forming definite Plans of Trade with those People and in case of War with the Creek Nation—of solid advantages in bringing the Choctaws and Chicasaws to co-operate with the Arms of the U. States.
          Accounts
          Of the expences of the Commissioners are lodged with the Secretary of the Treasury—The Books No. 1 & 2 deposited in the War Office contain Invoices of all the Articles delivered to the Commissioners for the proposed Treaty, and will acct for the whole of them, by ascertaining the articles which were necessarily expended—and those which now remain in the State of Georgia.
          Messrs Pickens and Osborne were called upon to know what was become of certain Goods which were left by the Commissioners after the Treaty of Hopewell in 1786—and for an acct of the Expenditure of monies or goods which may have been recd by them of the States of South Carolina and Georgia. The latter they complied with—but, knew of no Goods left at Hopewell.
          All Papers relative to the Mission of the Commrs are lodged in the War Office.
          
          Extracts of Letters from Sundry personsresiding in Kentucky, and other partsof the Westn Country
          Saml McDowell—Chairmn of a Comee29th July 1789
          Writes by order of a Committee which was appointed by the Convention, then sitting to fix, or to decide upon the propriety of forming a New & Seperate State, which Comee was to lay before the Convention at its next meeting what they had done in the matter.
          Complains, that in consequence of the dismission of the Scouts by the Govr of Virginia, agreeably to the desire of the President of the United States; their Frontiers were much exposed. that from the extent of them, & the Stations of the Federal Troops, no means can be used for the safety of the People & their property.
          That before the Govr of the Western Territory & the Commander of the Federal Troops can be called upon, Murders & robberies are not only committed, but the perpetrators of them beyond the reach of interception or chastisement—whereas if Scouts were kept up they would give timely notice of the danger either to prevent it, or to recover the Prisoners and property that is taken off.
          Without such Scouts he thinks the Frontiers of Kentucky will be deprived of security—break up—and the people reduced to the most distressing situation.
          Assures, that the Militia of Kentucky from their hardiness alertness & bravery are able to render essential Service to the Inhabitants of the District if they are employed in its defence.
          Declares that from the present Stations of the Federal Trps it is absolutely impossible for them (if their numbers were adequate) to render them any service whatever.
          Sends a list of the Killed wounded & Prisoners between the 1st of May & date of his letter (29th July)—amounting in the County of Jefferson to 13 killed 5 Wounded & 6 taken prisoners. above 20 horses taken. County of Nelson—2 killed, 2 Wounded & abt 20 horses taken—County of Lincoln—2 killed 2 Wounded abt 25 hs taken Madison County 1 Wounded & a number of horses taken—Bourbon County 2 Wounded & abt 15 horses stolen. Mason County 2 killed & 41 horses stolen.
          
          Woodford County 1 killed and several horses stolen. In all 20 killed—12 Wounded—& 6 Prisoners—121 horses enumerated besides many not ascertd.
          Adds that, there is the greatest reason to believe that the Creek Indians did very considerable Mischief in the County of Lincoln in the month of June last.
          Encloses a list of Indians Tribes not included in the late Treaty. viz.—No. Wt of Kentucky—Shawanees, Twitchtwees or Picts, Piankeshaws, Kickapoos, Kaskaskies, Wiogtenons, Waweogtenons, Motuckons, Masquaques & a banditti from several Nations now living on the heads of Sandusky, Scioto, & the Miamees of Lake Erie & Ohio.
          To the Southward of Kentucky are—The Creeks, Chickamagas & all other Tribes of the Cherokees—Choctaws & Chicasaws.
          Danl Smith—Miro District on CumberlandRiver—North Carolina.23d Augt 1789
          Introduces Piemingo (or Mountain Leader) the principal War Chief of the Chicasaw Nation, gives his character, & that of his Nation as being friendly to the United States. Mentions the circumstance of Colo. Clarkes beginning a settlement on the Missisipi River just below the Mouth of Ohio in the Chicasaw Country, by order of the State of Virginia, in the year 1780, without consulting these People—the hostile conduct of them in consequence, compelled an abandonment of it. Cumberland Settlement began the year before—much annoyed by the Creeks, Cherokees & a small tribe of the Delawares then living on the Tenesee. In the year 1782 the Chicasaws made a Treaty with ⟨Genl⟩ Donaldson & Genl Martin, Commrs from the State, and kept it faithfully ever since—Have been ill treated by the Creeks & Cherokees for not joining with them to commit hostilities against the White People ⟨this⟩ & the neglect with which they have been treated by us has occasioned some of their Chiefs to waver in their attachment—The Mountain Leader, however, has always been steady in his friendship towards us—He, from some late ill treatment which his Nation has recd from the Creeks, meditates in conjunction with the Choctaws, a War with them; & therefore applies for Ammunition, reminding the States of the Treaty of Hopewell by an article of which a Store

was to be established on the Tenesee & a regular Trade promoted—Without these supplies, the Chicasaws & Choctaws may be over-run & forced to join the Creeks—Recommends one Fry, the Chicasaw Interpreter, but not from any knowledge he has of the Mans person or character but because he is the only one in the Cumberland settlemt (where he has not been long) who has any tolerable knowledge of the Chicasaw Language. Thinks there is the highest probability that No. Carolina will adopt the Constitution—& that the Bill called the Cession Bill will be revived, by which the western Territory of that State will be ceded to the U. States—In either case he hopes for better protection having been neglected by No. Carolina they look up now to the Genl Government & hope not to look in vain—Sends a list of the Injuries ⟨sus⟩tain⟨ed⟩ by the Inhabitants of Cumberland River from the 1st of May until the 20th of August, amounting to 25 killed and 8 wounded & the number of Horses taken considerable.
          Smith from his Writing is sensible.
          George Muter, Saml McDowell, Caleb Wallace,Harry Innes, George Nicholas, Christophr Greenup,Benja. Sebastian, James Brown, William McDowell,Thos Barber & Wm Kennedy
          Recommend Piemingo or Mountain Leader as a Chief of the Chicasaws applying for supplies of Ammunition for the use of his Nation; who from its friendly conduct towards the People of the United States, are at enmity with, and expect an attack from the Creeks. The Chicasaws they say are at present unconnected with both Spaniards & English, & have no chance to to ⟨illegible⟩ supplies from either, without becoming dependent on the Spaniards, or joining the Creeks, and thence forward more than probably enemies to the U. States. They add, that they are daily suffering from the Incursions of the Creeks; and have every reason to expect that they will be continued—that they have further reason to believe, if the Chicasaws can obtain a supply of Amn, they will cut out work for the former at home—and submit whether this will not be the most effectual, as well as the cheapest mode of retaliating—They are decidedly of opinion that some change should take place in the manner of conducting Indian Affairs in the Western Country.
          
          Jos. Martin—from Long Island of Holstein
          Says (in his Letter dated the 25th of Septr 1789) that on the 27th of August an Express had arrived to him from the Chicasaw Nation with 4 strings of White Beads from Piemingo & other Chiefs of that nation requesting his advice & assistance in carrying on a War with the Creek Indians—but having no powers to do this he had sent on their talks to the Comrs who were to treat with the Creeks the 15th of Septr—It was unanimously agreed (he says) between the Chicasaws & Choctaws that Piemingo should come in person with four others to lay their grievances before the Presidt of the U. States.
          He states the claim of John Brown to Lands on the Savannah opposite to Augusta—this merits consideration.
          Mentions his own case, by way of exculpation against charges—which he says—were unjustly alledged—and adds that if there should be any commands for him, they may after the 10th of Octr and until the beginning of Feby meet him in Henry County Virginia.
          From—Piamingo—Richmond 30th Octr
          Mentions the long friendship which has subsisted between the United States & his Nation, the Chicasaws. the distressed Situation it is in for want of Ammunition. His having set out on a journey for the Seat of Federal Governmt to solicit a supply—But the delays he had met with and the temporary aid he had obtained from the State of Virga had determined him to return, least his people might be distressed—2000 lbs. of powder & Lead equivalent having been furnished him. The Creek Indians attack his people as well as ours; but he wishes not to fight with them if they will make satisfaction & give assurances of good behaviour in future; however, he requests & entreats that they may be furnished with powder & Ball against the Spring, as then the War must become general with the Creeks, unless they will listen to reason. Their Nation he says depends upon the U. States—The Choctaws seem friendly, & will be consulted by him on his return. Refers to Genl Lincoln & the Commrs whom he saw at Richmond—gives strong assurances that he will hold me by the right hand of friendship; and requests in strong terms that I will speedily send a letter to him expressive of what he may depend upon.
          
          Papers from Genl Harmer
          From the General himself—dated 19th Oct. 1789.
          The River Ohio has been very low, but is gradually rising. Understands that another Expedition has gone forward from Kentucky against the Wabash Indians—the result had not come to his knowledge. Wishes for explicit & particular directions how to Act with the inhabitants of Kentucky. These expeditions, he adds, places Majr Hamtramck in a disagreeable situation—expects when headquarters is fixed opposite to Licking River that frequent applications will be made to him for the few federal he has to countenance and aid them in their operations, and that censure will fall on him if they are refused. By his last Accts from Licking their works were going on rapidly—The presence of the Governor much wanted.
          Lieutt Armstrongs Report to Majr Hamtramck11th June 1789
          Embarked from the Rapids of Ohio May 30th with 1 Ensign 1 Cadet and 43 Non Comd Officers & privates—Entered the Wabash on the evening of the 3d (June)—on the 4th & 5th Saw tracts of Indians as he was ascending that River—On the 5th he was joined by a detachment from the Garrison under Majr Hamtramck—on the 6th saw at the grand chain where Indians had been in Ambush—On the 9th (between Coffee Island & the White River) destroyed several Perouges & Bark Canoes & routed two parties of Indians—from appearances at this place the enemy was in force—buried a Soldr who was coming to him express & has been killed by the Indians—On the 11th Joined the Detachment of villagers under Majr Hamtramck not far from Fort Knox. He met no unexpected difficulties in his passage up the River (Wabash)—Thinks the mode of supplying the Garrison under the Majr with Provisions, had better be done altogether by Soldiers—assigns reasons for it—and conceives that the passage from the Ohio may be performed in seven days when undertaken by Soldiers but is no⟨w⟩ done in dble that time by the usual mode.
          From Majr Hamtramck at Fort KnoxPost Vincennes—29th July 1789to General Harmer
          Encloses Armstrongs Report—Had sent to the Wabash Indians to cease hostilities—a number of them in consequence had
          
          come to him from the Weeya—spoke with a submission rare to be met with among Indians—made a thousand protestations of repentance—& assurances that all parties at War should be called in—and that if their young men refused to live peaceably with us, that they, the Seniors would leave them & come under the protection of the U. States—Supposes their poverty obliges them to make friends with us. Gives his reasons for leaving the Fort & going to meet Lieutt Armstrong—The term for which the Magistrates of Post Vincennes were to serve expired last April—wants directions on this head from the Govr of the Western Territory who had been expected at that Post in June or July. Gives an Acct of the latest advices from New Orleans—copied from Mr Peyroux (who is the Commandant of St Genevieve) and extracted from the Governor General of Louisiana’s communications to the Commandants of the Posts on the Missisipi.
          The King (of Spain) Permits the Inhabitants of the United States (Vagabonds excepted) to settle on the Lands claimed by him—Will allow them to continue in their religion but not to exercise it in public—all Churches therefore are to be Catholic & served by Priests from Ireland. All effects brought by Emigrants will be free from all taxes of Entrance—The Inhabitants of Fort Pitt, Post Vincennes, Kentucky, Cumberland Kaskaskias, Cahokia and other settlements of the U. States will have liberty to send their productions to New Orleans upon paying a duty of 15 pr Ct. He thinks this duty will be a great obstruction to Morgans Settlemt. In a P.S. to his letter he says, he is this momt informed that the People of Kentucky are going on an Expedition agt the Wabash Indians—That he has reed fresh assurances from the Weeya Indians of their friendly dispositions and as a proof of it, had sent in one Deserter & promised to apprehend and send in another a Corporal—That a number of Indians were coming to the Village but that the Expedition from Kentucky will undo every thing—Mortifying it is he add⟨s⟩, to see the Authority of the United States so much insulted.
          Majr Hamtramck to Genl Harmer14th Augt 1789
          The Expedition from Kentucky, alluded to in the above Letter, consisted he says of 220 men who have gone near the Weeya, killed 12 Indians, and all this great Campaign performed in 16
          
          days. Calls it a provocative, being well persuaded that they will pay for it, & perhaps the village of Vincennes some Americans of which were with the Kentuckians—If those people are to be taken notice of he (Hamtramck) is ready to execute the orders—again repeating his mortification at Seeing the authority of the Union so much disregarded. The other Deserter (a Corporal) has been brot to him by the Weeya Indians—Many people were gone and about going to the Spanish side from the Illinois in consequence of a Resolve of Congress respecting Negroes who, as it was reported (particularly by Mr Morgan) were free—this he had contradicted—If the Governor or Judges does not go into these parts this year most of the people will go to the Spanish side—They are very sickly at the Post of Vincennes—A Mr Jones writes him from Kaskaskies that strict orders are arrived at St Louis from New Orleans to prevent all Trade or Correspondence between them & Michilimakinac and the Eastern parts of the Missisipi on pain of having their whole property confiscated—but he does not give it as certain.
          From the same—to the same17th August 1789
          A man who was taken prisoners by the Indians had Just arrived at Post Vincennes from Detroit and reports that the British were about to build a Fort on their side of the River—that 500 Canadians were expected from Canada to build it, and that the Courts of Justice were no more held on our side of the River—One Mr Yourd writes from Detroit that 50 Artificers were arrived from Canada to build & repair the vessels, that a number of Sea Officers & men had also arrived. The Shawanese who are on the other side of the Missisipi might be brot to our side—Mr Vigo can tell how that is.
          Ensign McDowell—to—Genl HarmerFalls of Beaver 3d Octr 1789
          When he set out he intended going as far as the Lake, but did not—returned from Mahoning—From the information (but this he ought to have obtained himself) of Majr Finley which agrees with Indian Accts he thinks thier is no useful navigation in Beaver Creek. Many Indians have past by the Falls of Beaver for Fort Pitt the month past—& many Delawares & some Taways are Encamped & Hunting on that Creek. Has not been able to get any aid from Detroit that can be depended on.
          
          His 2d Letter of the same date
          Waiting for a guide, he was prevented setting out in a Canoe from the Falls of Beaver till the Water was too low to go in one—The Rapids or Falls of Beaver are about 3 Miles long—the Channel exceeding full of Rocks—in some places scarcely any water to be seen above them—several smaller rapids above them—the general depth of water in these places is about eight inches until he passed Shenango branch (which is about 12 Ms above this—afterwards about 4 Inches—The banks are high—the Soil Sandy, & in most places Stoney—the distance from this (Falls of Beaver) to Mahony by water is about 70 or 75 Miles—From Mahony to standing stone on a branch of Cayahoga is about 18 or 20 Miles—from thence to old Town 12 Miles & Country midling level but in places swampy—Boats have been brought up near to said Town in high Water but at no other time—There are a number of small rapids in this stream (Cayahoga)—these with a quantity of fallen trees which lye in the Channel obstructs the navigation very much—these obstructions continue until within 7 or 8 Miles of the Lake—The distance from old Town to the Lake by water is about 60 Miles and half that distance by Land—The Banks are not high, the Country midling level and a number of small Glades along the River. He cannot say how far these waters may be navigable at particular seasons—but the Beaver has not had water sufficient for a loaded Canoe one mile from the mouth these 4 weeks.
          From the Cty Lieutt of Harrisonto the Govr of the Westn Territy4th October 1789
          Supposes from the Accts he has seen & recd that he is empowered to take under his protection sundry Counties to the Westward & is to be applied to in cases of hostilities & danger—applies for Instructions—Informs that on the 19th of Septr a party of Indians killed 4 persons & captivated 4 others (the family of a certain Willm Johnson) within 9 miles of Clarkesburgh—on the 22 killed Jno. Mauks’s wife and two of his Children—about the same time they burnt several Houses and stole a number of Horses from the said County—refers to Captn Carpenter for particulars. Assures him that the people of that County are much alarmed. Is of opinion that unless something more than Treaties are made it will be difficult to prevent an

evacuation—He has ordered out 6 Scouts, and has had a few rangers employed—these are now discharged but the Scouts are continued—wishes orders for their continuance until the winter sets in severe. with an addition of two more Scouts & assurance of pay—Virga he says has always allowed 5/. pr day & he thinks they cannot be obtained for less, thinks not less than eight Scouts can cover that part of the County—about Six for Randolph County this Fall.
          Morgans—Genl Directions forlaying out & setling his Landsin the Spanish Territory
          His Meridional lines are to be 5 Miles apart—and his East and West lines two miles apart. the latter are to run from the River Missisipi to the River St Francis—The first Meridional line shall be run from the middle range (or E. & W. line) at  Miles from the bank of the Missisipi—the 2d five more westerly & so on. All lines or ranges shall be strongly marked. Before any line shall be run every Instrument shall be compared with & rectified to a standard—so in like manner shall the Chains be—and the Surveyors shall note—in short—every thing, over & near to which the lines shall pass—make drawings of every Beast, Bird, Fish insect &ca—describe all Trees plants &ca not common in Pensylvania—for neglect of these things, or any of them, will be dismissed. Each Surveyor to have his choice of any tract of Land in either of the ranges he shall run, after Colo. Israel Shrieve had made choice, of a District not exceeding 40 square miles—After Colo. Shrieve shall have declared his option in writing to the Secretary or his Deputy, & the Surveyors present have made theirs, Mr Peter Light is to make his choice of 40 square Miles for himself & Associates. Colo. Shrieve &ca is to have one City & 1 out Lot gratis for each Farm paying only one for each Patent—The Surveyors may take up one or more Tracts of 40 square Miles for themselves & their associates & they will have them in the order they apply. The application for any tract of Land shall be To Col. George Morgan—96 Mexican Dollars is to be paid for each Sqr mile on receiving a Patent for each Farm—Surveyers shall be entitled to sell the Farms to any persons and at any price and shall moreover be entitled to one City & 1 out lot gratis for each farm they so engage payg 1 Dollar for each patent[.] Any Hunter, Chain Carrier, Marker, Horse master or
          
          other attendant on the Surveyors shall be entitled to a single tract of Land in the order they give in their names, that is to say, the first applier shall have the preference in any Range he assists in running provided the same is not pre-engaged as above mentd—Next to these, all persons going down in his employment either labourers or Artificers shall have one Farm each—The first 600 persons applying for City & Out-lots, who shall build and reside thereon one whole year, or place a family who shall so reside shall have one City lot of half an Acre and one out lot of 5 acres gratis paying only 1 Dollar for each Patent. All the other City & Out Lots will be reserved for Sale—40 Lots of half an Acre each will be reserved for Public uses—two Lots of 12 Acres each laid out and reserved for ever—viz.—one for the King, and 1 for the Public Walks—to be ornamented &ca under the direction of the Chief Magistrate of the City for the time being—There shall be a reserve of one acre at each angle of Intersection of public Roads or highways throughout the whole territory according to the plan laid down for settlement of the Country by which means no farm house can be more than two miles from one of these reserves which are made for ever for the following uses—viz.—the No. Et angle for the use of a School—the No. Wt angle for a Church—the So. Wt angle for the use of the Poor of the District—and the So. Et for the use of the King—In laying out the City all the Streets shall be at right angles & 4 rods wide including the foot paths which shall be 15 feet wide & shall be raised 12 or 15 Inches above the road—all the Squares shall be of the same dimensions if possible—viz.—extending from Et to Wt 80 rods—& from No. to So. 12 perches; so that each square shall contain Six acres, which shall be subdivided by Meridional lines into 12 lots—The middle Street shall be a continuation of the middle range or road, extending from the Missisipi River & shall be called King Street or middle Street—The space between the Eastmost square and the River shall be at least 100 feet at any place from the present bank of the River, to be kept open for ever for the security of health, & the pleasure of the Inhabitants. The Streets to be numbered from Kings Street as follow—viz.—those to the Northward of Kings Street running East & West—first No. Street, 2d No. Street & so on reckoning from Kings Street—those to the Southward of Kings Street running as above first

So. Street, 2d South Street & ca reckoning as above from King Street—& those running No. & So. shall be distinguished by the names of first River Street, 2d River Street & so on reckoning the space between the Eastmost Squares & the River as first or front River Street—The lots of each square shall be numbered from the above space fronting the River—the East most lot of each square being No. 1 and so on to the West most lot of the whole City. The lots No. 1 on each Side of Kings Street are given for ever to the Citizens as market places. The two lots No. 13 on each side of Kings Street are given for ever to the Citizens—viz.—that on the So. side for a Roman Catholic School—and that on the No. side for a Roman Catholic Church. the lots No. 13 in the 5th No. Street are given for ever to the Citizens—that on the So. Side for an Episcopal School—and that on the No. Side for an Episcopal Church—The two lots No. 13 in the 5th South Street are given for ever to the Citizens—that on the So. Side for a Presbyterian School and that on the No. side for a Presbyterian Church—The two lots No. 13 in the 10th No. Street are given forever to the Citizens—that on the So. side for a German Lutheran School and that on the No. side for a German Lutheran Church—The two lots No. 13 in the 15th No. Street are given for ever to the Citizens—that on the So. Side for a German Calvanist School—& that on the No. Side for a German Calvanist Church—In like manner the two lots No. 13 in every 5th No. Street througout the City shall be reserved and given for Churches & Schools to be governed by such religious denominations as shall settle in New Madrid on their respective plans. All these are to be part of the 40 given as mentioned before. Every landing upon the River opposite to the City shall be equally free for all persons—regulated, however, by the Police—No trees in any Street of the City, nor in any Road throughout the Country shall be injured or cut down but under the direction of the Majestrate of the Police or an Officer of his appointment. The banks of the Missisipi throughout the Territory including a space of 4 rods in breadth shall be a high way & kept open for ever as such—The Trees growing threon shall not be injured nor cut down but in manner aforesaid. No white-man who professes himself a Hunter shall be permitted to reside in this Territory—or one who shall make a practice of killing game without bring the meat to his own family—to New Madrid—or

to some other Market—This regulation is intended for the preservation of the game—and for the benefit of the Neighbouring Indians—No person is to be concerned in a contraband Trade on any Acct. Every person having permission to settle in this Territory may be allowed to bring with him his family, Servants, Slaves and effects of every kind—but not to export any part thereof deemed contraband (—care will be taken to define what is contraband—) to any other part of his Majestys Dominions—Every Navigable River througout the Territory shall be deemed a highway and no obstruction shall be placed therein for the emolument of any person whatsoever.
          Troops in the Western Territory.
          1st October 1789.
          
            
              Fort
              Harmer
              Non Commissd & Privs.
              130
            
            
              
              Miame
              Do
              Do
              177
            
            
              
              Falls of Ohio
              Do
              Do
              65
            
            
              
              Post Vincennes
              Do
              Do
               89
            
            
              
              
              
              
              461
            
            
              Artillery—difft places
              viz.
              
              
            
            
              
                Miame
              
              67
              
            
            
              
                Vincennes
              
              65
              132
            
            
              Total Infantry & Artillery
              
              
              593
            
          
          From Arthur Campbell Esquire tothe Secretary at War—25th Oct. 1789
          The last accts from the Southward indicate hostile intentions in the Creeks. His present design is to let the President of the U. States know that if war is the alternative that on a short notice a Regiment of choice Men raised in the Holstein Valley (a part of the Western Waters) will be ready to obey his orders in reducing the Refractory Southern Tribes—It is a favourable opportunity to fight our Indian enemies with their own Weapons—gaining the confidence of Piemingo will be a great point gained—Has just heared that two men & a woman are killed within the limits of Carolina—adjoing the State of Virga.
          From the same—to—the same14th Novemr 1789
          Since McGillivrays return from the Treaty he has sent agents to the several adjoining Indian Nations—those to the Cherokees affect much Secresy; but he has understood from a friendly

Indian Woman that the purport of the Mission is to form a Confederacy, to attack the white People early next Spring. He has an intelligent Corrispondent in the Indian Country who will watch their motions & endeavor to pry into their Councils and should any thing important occur it shall be forwarded by the first safe conveyance.
        